      Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 1 of 15 Page ID #:91




 1   Richard M. Steingard (SBN 106374)
     RSteingard@SteingardLaw.com
 2   LAW OFFICES OF RICHARD M. STEINGARD
     800 Wilshire Boulevard, Suite 1050
 3   Los Angeles, California 90017
     Telephone: (213) 260-9449
 4   Facsimile: (213) 260-9450
 5   Attorney for Defendant
 6   Decker Hayes Ramsay

 7                   IN THE UNITED STATES DISTRICT COURT
 8                CENTRAL DISTRICT OF CALIFORNIA
 9   UNITED STATES OF AMERICA,    CASE NO. CR 20-471-JAK
10                 Plaintiff,                       DEFENDANT DECKER
11         v.                                       RAMSAY’S SENTENCING
                                                    MEMORANDUM AND EXHIBITS
12   DECKER HAYES RAMSAY,
13                                                  Date: February 25, 2021
                   Defendant.
14                                                  Time: 8:30 a.m.
15
           Defendant Decker Ramsay, by and through his attorney of record, Richard
16
     M. Steingard, hereby submits this sentencing memorandum and supporting
17
     exhibits to assist the Court in fashioning an appropriate sentence that is sufficient,
18
     but not greater than necessary, to accomplish the goals of sentencing.
19
     DATED: February 12, 2021               Respectfully submitted,
20
21
                                            LAW OFFICES OF RICHARD M. STEINGARD
22
23
                                                     /s/
24
                                            RICHARD M. STEINGARD
25                                          Attorney for Defendant
26                                          DECKER HAYES RAMSAY
27
28
                                                i
      Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 2 of 15 Page ID #:92




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2                                            I.
 3                                      INTRODUCTION
 4         Defendant Decker Ramsay pled guilty to a one-count Information charging
 5   him with making a false statement under oath, in violation of 18 U.S.C. § 1001.
 6   Mr. Ramsay’s offense was falsely denying on a job-related security clearance form
 7   that he had been a member of an organization that threatened the civil rights of
 8   others, when in fact he had been a member of such groups when he was in college.
 9   Mr. Ramsay admitted his misconduct at the earliest opportunities—to the agents
10   who interviewed him, to the government seeking a pre-indictment disposition, and
11   to the Court in his guilty plea.
12         Mr. Ramsay now appears before the Court for sentencing. The parties are
13   largely in agreement on recommending a sentence for Mr. Ramsay. Based on the
14   Presentence Investigative Report (“PSR”), the Probation Office’s Sentencing
15   Recommendation Letter, and counsel’s conversation with the government, the
16   parties and Probation Office jointly recommend that the Court impose a two-year
17   period of probation without a prison commitment. The Probation Department
18   recommends a fine of $9,500; because of Mr. Ramsay’s limited resources, the
19   government and defense jointly ask that the Court impose 100 community service
20   hours in lieu of the proposed fine. In addition, the government has advised that it
21   may recommend a two-month period of home confinement; the Probation
22   Department does not make such a recommendation and the defense opposes this
23   request. All agree that a special assessment of $100 should be imposed, as well as
24   the probationary terms and conditions outlined in the PSR.
25         In support of these sentencing positions, Mr. Ramsay submits this
26   sentencing memorandum. As set forth below, we first correct certain errors in the
27   Probation Office’s submissions and address the applicable sentencing guidelines.
28   We then supplement the PSR’s personal history section by providing additional
                                              1
     Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 3 of 15 Page ID #:93




 1   information about Mr. Ramsay’s background and character. We attach letters from
 2   Mr. Ramsay (Exhibit A) and his parents, Kimberly and Scott Ramsay (Exhibits B
 3   and C, respectively) in which they address Mr. Ramsay’s upbringing—including
 4   his prior affiliation with white supremacist groups—and the severe, lifelong
 5   punishment already imposed for his commission of his offense.
 6                                            II.
 7                        CORRECTIONS TO THE PSR AND
 8    PROBATION OFFICE’S SENTENCING RECOMMENDATIO LETTER
 9         Mr. Ramsay notes the following factual corrections to the PSR and the
10   Probation Officer’s Sentencing Recommendation Letter, dated January 11, 2021:
11         1. PSR, Page 1: The PSR incorrectly states the names of, and contact
12            information for, Mr. Ramsay’s counsel. The correct information is:
13                            Richard Steingard
                              800 Wilshire Boulevard, Suite No. 1050
14
                              Los Angeles, California 90017
15                            (213) 260-9449
16                            RSteingard@SteingardLaw.com
17         2. PSR, Page 6, ¶ 17: The PSR incorrectly states that the statutory
18            maximum sentence for a violation of 18 U.S.C. § 1001 is 10 years. As
19            noted earlier in the PSR, the statutory maximum for this offense is 5
20            years.
21         3. Probation’s Sentencing Recommendation Letter, Page 4: Under the
22            heading “Respect for the Law/Adequate Deterrence/Protect the Public,”
23            the Probation Officer’s Letter states, “In aggravation, Ramsay is a
24            member of both…” (Emphasis added.) This is incorrect; Mr. Ramsay
25            has not been affiliated with these groups for several years. We ask that
26            the sentence be stricken or, alternatively, be changed to state, “In
27            aggravation, Ramsay was a member of both…” (Emphasis added.)
28
                                              2
     Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 4 of 15 Page ID #:94




 1                                            III.
 2                     SENTENCING GUIDELINES CALCULATIONS
 3         Mr. Ramsay agrees with the PSR that the applicable sentencing guidelines
 4   are as follows:
 5                       Base Offense Level………………6
 6                       Acceptance of Responsibility……-2
 7                       Total Offense Level………………4
 8                       Criminal History Category……..…I
 9                       Sentencing Range……………0-6 months
10                                            IV.
11                             SECTION 3553(a) FACTORS
12         The Probation Officer’s Sentencing Recommendation Letter correctly states
13   that under 18 U.S.C. § 3553(a), the Court shall consider several factors in deciding
14   upon a sentence which is “sufficient, but not greater than necessary to comply with
15   the purposes set forth in paragraph (2) of this subsection.” (Recommendation
16   Letter at 3.) Aside from the corrections noted above, the PSR and
17   Recommendation Letter correctly address and examine the 3553(a) factors. We
18   submit the following information to supplement one such factor: the nature and
19   circumstances of the offense and history and characteristics of the defendant. (18
20   U.S.C. § 3553(a)(1)).
21          In letters to the Court, Mr. Ramsay’s parents provide insightful information
22   about their son’s past. Mr. Ramsay’s mother, Kimberly Ramsay, recalls that when
23   Decker was younger, “he volunteered weekly at the San Pedro Boys & Girls Club
24   tutoring students. For almost his entire time in high school he volunteered at
25   Toberman Neighborhood Center in San Pedro where he brought in large boxes of
26   LEGO toys sharing his love of LEGO’s with boys and girls that might not ever
27   have an opportunity to use these types of tools to express their creativity. In both
28   of these cases the children were primarily students of color… As a senior in high
                                               3
      Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 5 of 15 Page ID #:95




 1   school he was a volunteer teacher’s assistant to an African American who has been
 2   to our home for visits and social gatherings because we all adore him.” Mrs.
 3   Ramsay makes these statements to emphasize that “[m]y son does not have hate in
 4   his heart.” (Letter of Kimberly Ramsay, attached as Exhibit B.)
 5         Mrs. Ramsay’s letter also discusses Decker’s hard work at USC, where he
 6   graduated from college. She writes, “He graduated with an electrical engineering
 7   degree with a good GPA. He worked hard to earn and keep a scholarship that paid
 8   for 80% of his tuition and he still paid 50% of his college costs without taking any
 9   loans. How did he do this? He worked every summer, full-time and saved all of
10   his earnings. He had 5 engineering internships prior to graduating and received
11   multiple job offers.” (Id.)
12         In light of his Decker’s volunteerism and focus on schoolwork, Mrs. Ramsay
13   ponders why her son became affiliated with white supremacist organizations while
14   he was in college. She states, “While I don’t know exactly what attracted Decker
15   to the group of people he was involved with as a teenager, I sometimes wonder if it
16   is similar to what attracts some young people to gangs. In those cases they often
17   seek the protection and the support of the group. Our current culture is constantly
18   saying that white males are bad, perhaps when culture is telling you via social
19   media, ‘art’, TV ads, etc. that there is something inherently bad about you, perhaps
20   this is what leads some to seek the comfort of a group that supports them. I do not
21   know, I’m only speculating. What I do know for certain is that Decker did not
22   advocate nor commit violence. He was a teenager who was seeking conversation
23   and support.” (Id.)
24         Decker’s father echoes many of these sentiments, emphasizing that he raised
25   his son to be tolerant and respectful. He states, “From a very early age [Decker]
26   expressed interest in all types of societal and cultural forming systems; political,
27   religious, and governmental. We indulged opportunities to help him expand his
28   knowledge and indulge his curiosity. I was raised to respect all members of
                                                4
         Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 6 of 15 Page ID #:96




 1   society regardless of national origin, race, sexual orientation, or religion. I fully
 2   expected him to adopt a similar tolerant attitude from me as I did from my
 3   parents. I’ve worked in support of marginalized groups from childhood to present
 4   day. Learning of the accusation against my son was surprising and emotionally
 5   crushing. I feel that I have failed in my primary duty to raise him and I will feel
 6   guilt for my failing for the remainder of my life.” (Letter of Scott Ramsay,
 7   attached as Exhibit C.)
 8            Both parents reflect on the punishment that has already been inflicted due to
 9   the instant prosecution. Mrs. Ramsay states, “He has paid a high price already, and
10   now that he has been convicted of a felony he will pay a price for the rest of his
11   life. It will be difficult for him to find work, find relationships, secure places to
12   live etc. but he knows that his entire family (including grandparents and Uncle)
13   stand behind him and will be there to support him along the way.” (Exh. B.) Scott
14   Ramsay agrees, noting, “When considering his punishment, please realize that
15   Decker has already received a life sentence of sorts. I’m referring to the US
16   Attorney’s Office press release dated October 14, 2020 [announcing the
17   Information and plea agreement]1, that was widely disseminated by local and
18   national broadcast and print media. Although Decker had years earlier severed ties
19   with both groups named in the press release, his name will forever be tied to
20   them. And worse still, to the inflammatory term; ‘white supremacy’. While he has
21   rejected that cultural abomination, his brief involvement will be just a few
22   keystrokes away on the internet forever. Please know that I love and support
23
24   1
            See https://www.justice.gov/usao-cdca/pr/south-bay-man-agrees-plead-
25   guilty-lying-about-membership-white-supremacist-groups. Based on the
     government’s press release, numerous media outlets reported the story: a Google
26   search of Mr. Ramsay’s name shows that the first 15 entries are about his case,
27   including articles from the Associated Press, NBC, U.S. News and World Report,
     The Washington Times, The Daily Breeze, and KTLA News, along with
28
     photographs showing swastikas and Nazi salutes.
                                              5
      Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 7 of 15 Page ID #:97




 1   Decker completely and will do everything in my power to ensure that he is a
 2   productive and beneficial member of society.” (Exh. C.)
 3         Decker Ramsay has also written the Court, expressing sincere remorse for
 4   his actions, and then reflecting on what led him to appear before the Court. He
 5   states, “I would like to begin by reaffirming my earlier admission of guilt and
 6   furthermore, acknowledging that my actions were both morally and legally wrong.
 7   Nearly three years ago, while completing the SF-86 form from my college dorm, I
 8   failed to realize how serious lying on a federal form was and disregarded the
 9
     form’s admonishments about doing so. I had been a member of—and voluntarily
10
     left—both Vanguard America and Aryan Underground, which I failed to disclose
11
     on the SF-86 form. I realize how inappropriate my callous attitude was and am
12
     paying dearly for my mistake.” (Letter of Decker Ramsay, attached as Exhibit A.)
13
           Continuing, Mr. Ramsay addresses what led him to these intolerant groups.
14
     “As a teenager, I was extremely frustrated with the political situation in America,
15
16   while also having witnessed several violent assaults against close friends of mine

17   and having been a victim of them myself from gang members. At the time, I saw
18   these conflicts as a racial issue, which steered me to a series of intolerant and
19   insensitive racial beliefs. I joined one organization, then another, but left them
20   years ago and am no longer a part of them. Over the past few months, I have
21   watched growing political violence in America, whether they were at the US
22   Capitol in Washington D.C., or here in Southern California. I know violence is not
23   the way forward for any political movement, and how foolish I was all those years
24   ago to believe otherwise.” (Id.)
25         Mr. Ramsay concludes his letter by noting that, as a result of his misconduct,
26
     he resigned his engineering position in the defense industry and wonders what the
27
     future holds for him:
28
                                                6
     Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 8 of 15 Page ID #:98




 1         The impact of my conduct has already been severe. Immediately prior
 2         to being charged in this case, I had been working in an engineering
           position in the defense industry and had received exclusively positive
 3
           performance reviews. Knowing I would be pleading guilty, I resigned
 4         my position. I know I will not have the opportunity to work in the
 5         defense arena for the rest of my life. I thought this would be my career
 6         and profession—now I have to rethink everything about my future.
 7         Once this case is resolved, I plan on reentering the workforce as soon as
           possible. I hope to find employment in Southern California as an engineer,
 8
           though I am uncertain if that is even possible in light of my felony
 9         conviction. (Id.)
10         These letters provide additional insights into Mr. Ramsay’s background and
11   character. They reveal a young man from a good family who made a serious
12   mistake and is already being punished for it. Mr. Ramsay’s misconduct
13   permanently changed the trajectory of his life—a permanent felony conviction,
14   publicity about his actions, loss of his job, and an uncertain future. These
15   collateral consequences all serve as another form of punishment.
16         Based on the foregoing, and that contained in the Probation Office’s
17   submissions, we respectfully request that the Court impose a sentence of probation
18   for two years, 100 hours of community service, a $100 special assessment and the
19   terms and conditions outlined in the Probation Office’s Sentencing
20   Recommendation Letter.
21   DATED: February 12, 2021              Respectfully submitted,
22                                         LAW OFFICES OF RICHARD M. STEINGARD
23
24                                                 /s/
25                                          RICHARD M. STEINGARD
26                                          Attorney for Defendant
                                            DECKER HAYES RAMSAY
27
28
                                               7
Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 9 of 15 Page ID #:99




                          Exhibit
                            A
Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 10 of 15 Page ID #:100
Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 11 of 15 Page ID #:101




                            Exhibit
                              B
Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 12 of 15 Page ID #:102
Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 13 of 15 Page ID #:103
Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 14 of 15 Page ID #:104




                            Exhibit
                              C
Case 2:20-cr-00471-JAK Document 28 Filed 02/11/21 Page 15 of 15 Page ID #:105


       February 7, 2021

       Dear Judge,

       I am Scott Ramsay, Decker Ramsay is my elde.st son. Kimberly Ramsay, my spouse of 2.5+ years, and I
       have raised him in a loving and nurturing household since birth. He lives with us now and for the
       foreseeable future.

       Decker has always been a very inquisitive person. From a very early age he expressed interest in all
       types of societal and cultural forming systems; polit ical, religious and governmental. We indulged
       opportunit ies to help him expand his knowledge and indulge his curiosity. I was raised to respect all
       members of society regardless of national origin, race, sexual orientation o r religion. I fully expected
       Decker to adopt a similar tolerant attitude from me as I did from my parents. I've worked in support of
       marginalized groups from childhood to present day. Leaming of the accusation against my son was
       surprising and emotionally crushing. I f elt that I had failed in my duty to raise him properly.

       The behavior he has pleaded guilty to is a short-lived aberration and inconsistent with everything w e
       taught him. I am convinced that his behavior will not be repeated as he has matured greatly since his
       teen years. It is worth noting that years earli er he broke all contact with the individuals in the groups
       named in th e complaint He had moved on to an entirely new social circle, graduated from college and
       embarked on a challenging career path. Of his own volition, he had accomplished everything that the
       stat e could possibly desire of a young man.

       I can ded are with absolute certainty that he will not repeat any aspect of his prior behavior. Decker has
       the com plete support of his immediate and extended fam ily.

       When considering his punishment, please rea lize t hat Decker has already received a life sentence of
       sorts. I'm referring to the US Attorney's Office press release dated October 14, 2020 that    was widely
       disseminated by loca l and national media. Although Decker had years earlier severed ties with the
       individuals in both groups det ailed in the press release, his name will forever be linked to them. And
       worse still, to an inflammatory idea that he had already rejected; •white supremacy". His bri ef
       involvement with misguided individuals will be just a few keystrokes away on the internet forever.

       Please know that I love and support Decker completely and will do everything in my power to ensure
       that he is a productive and benefici al member of society.

       Thank you for your consideration.




       Scott Ramsay
